United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         November 11, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60967
                          Summary Calendar



ESTHER ALICE BIIRA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72-436-471
                        --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Esther Alice Biira (“Biira”) petitions for review of the

decision of the Board of Immigration Appeals affirming the

immigration judge’s decision that Biira, a native and citizen of

Uganda, is not eligible for political asylum, withholding of

removal, or protection under the Convention Against Torture.          In

support of her petition, Biira has presented documents reflecting

that her sister and brother-in-law have been granted political


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60967
                                  -2-

asylum by the United States.    However, this evidence was not part

of the administrative record and may not be considered for the

first time in this appeal.     See 8 U.S.C. § 1252(b)(4)(A); see

Goonsuwan v. Ashcroft, 252 F.3d 383, 390 n.15 (5th Cir. 2001)

(“It is a bedrock principle of judicial review that a court

reviewing an agency decision should not go outside of the

administrative record.”); Faddoul v. INS, 37 F.3d 185, 190 (5th

Cir. 1994) (proper venue for proffering new evidence is through a

motion to BIA reopen the case).

     Substantial evidence supports the determination that Biira

is ineligible for asylum or withholding of deportation on account

of persecution, a well-founded fear of persecution, or a clear

probability of persecution.    See Mikhael v. INS, 115 F.3d 299,

306 (5th Cir. 1997); Faddoul, 37 F.3d at 188.    Substantial

evidence also supports the determination that Biira is ineligible

for relief under the Convention Against Torture because Biira did

not meet her burden of showing that it was more likely than not

that she would be tortured upon returning to Uganda.     See Efe v.

Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).

     DENIED.